Exhibit 99.1 STONEWALL NETWORKS, INC. FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 AND FOR THE YEARS ENDED DECEMBER 31, 2 Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets as of September 30, 2009, December 31, 2008 and December 31, 2007 2 Statements of Operations for the nine months ended September 30, 2009 and for the years ended December 31, 2008 and 2007 3 Statement of Stockholders' Deficit for the nine months ended September 30, 2009 and for the years ended December 31, 2008 and 2007 4 Statements of Cash Flows for the nine months ended September 30, 2009 and for the years ended December 31, 2008 and 2007 5 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Stonewall Networks, Inc. We have audited the accompanying balance sheets of Stonewall Networks, Inc., (the “Company”) as of September 30, 2009, December 31, 2008 and December 31, 2007, and the related statements of operations, stockholders’ deficit and cash flows for the nine months ended September 30, 2009 and for the years endedDecember 31, 2008 and 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Stonewall Networks, Inc.as of September 30, 2009, December 31, 2008 and December 31, 2007, and the results of its operations and its cash flows for the nine months ended September 30, 2009 and for the years ended December 31, 2008 and 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company would continue as a going concern. As discussed in Note 8 to the financial statements, the Company has not generated revenues or profits to date and the possibility the Company will be unable to raise additional capital necessary to operate raises substantial doubt as to its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Gruber & Company, LLC Gruber & Company, LLC Lake Saint Louis, Missouri April 2, 2010 1 STONEWALL NETWORKS, INC. BALANCE SHEETS September 30, December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Accounts receivable 50 - - Deferred financing costs - - Total current assets Fixed Assets Furniture and fixtures Computers and software Less: Accumulated depreciation ) ) ) Software development costs Less: Accumulated amortization ) ) - Other Assets Shareholder loans Software development costs, net TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ $ Accrued payroll and related taxes Accrued interest - Convertible bridge loans accrued interest - Related party loans payable Loans payable Convertible bridge loans payable I - Convertible bridge loans payable II - Total current liabilities Derivative liabilities - - Total liabilities Commitments and contingencies - - - STOCKHOLDERS' DEFICIT: Preferred stock, Class A, $0.001 par value; 7,534,000 shares authorized, 5,924,241; 4,149,267 and 4,128,841 issued and outstanding at September 30, 2009, December 31, 2008 and December 31, 2007, respectively. Preferred stock, Class B, $0.001 par value; 0 shares authorized, 0 issued and outstanding - - - Common stock, $0.001par value; 15,000,000 shares authorized, 3,720,000 issued and outstanding Additional paid-in capital Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 STONEWALL NETWORKS, INC. STATEMENTS OF OPERATIONS Nine Months Ended Year Ended Year Ended September 30, December 31, December 31, Revenue $ $
